Filed by Duke Energy Corporation Pursuant to Rule 425 Under the Securities Act of 1933 And Deemed Filed Pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject Company: Progress Energy, Inc. Commission File No.: 333-172899 What is a Reverse Stock Split As part of the Duke Energy-Progress Energy merger, Duke’s board of directors approved a reverse stock split, and has now set the reverse stock split ratio at 1-for-3. Here’s a primer on how this would work. In a reverse stock split, a publicly traded company reduces the number of outstanding shares in proportion to the split ratio. Because the company will only be changing the number of outstanding shares, this should not change the company’s overall valuation.
